                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF GEORGIA
                                       VALDOSTA DIVISION

SABRINA GRAY,                                    *

                         Plaintiff,              *
v.                                                   Case No. 7:19-CV-13(WLS)
                                                 *
COMMISSIONER OF SOCIAL SECURITY,
                                                 *
                         Defendant.
                                                 *

                                          JUDGMENT

       Pursuant to this Court’s Order dated September 6, 2019, and for the reasons stated therein,

JUDGMENT is hereby entered remanding the decision to the Commissioner pursuant to sentence four

of 42 U.S.C. § 405(g).

       This 6th day of September, 2019.

                                          David W. Bunt, Clerk


                                          s/ S. B. DeCesare, Deputy Clerk
